DETAILED ACTION
Claims 1, and 3-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. and further in view of U.S. Pub. No. 2013/0317633 A1 to Matsumura et al.

 (Storage Unit 11) to store information about a motor (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...The specification data pieces stored in the storage unit 11 include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers...Table 2 indicates specification data pieces (the motor specification data) of a plurality of the motors applicable as the motor 52, however, other parameters may be included in the motor specification data. As indicated in Table 2, the motor specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the motors...” paragraphs 0012/0040/0041); 
an amplifier database (Storage Unit 11) to store information about an amplifier (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...Table 3 indicates specification data pieces (the amplifier specification data) of a plurality of the amplifiers applicable as the amplifier 51, however, other parameters may be included in the amplifier specification data. As indicated in Table 3, the amplifier specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the amplifiers...” paragraphs 0012/0042); 
circuitry motor selection circuitry (Selection Unit 14) to select a motor on a basis of the capacity and the information held in the motor database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); 
amplifier selection circuitry (Selection Unit 14) to select an amplifier on a basis of information on the motor selected by the motor selection the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); and 
a display to display a selection result obtained by the motor selection circuitry, a selection result obtained by the amplifier selection circuitry (“...In step S103, the selection unit 14 collates the machine conditions received by the information reception unit 12 with the specification data pieces stored in the storage unit 11 and executes the selection processing for selecting the motor system conforming to the machine conditions from among the plurality of the motor systems...In step S104 subsequent to step S103, the information output unit 15 transmits information of the selection result by the selection unit 14 to the terminal(s) 3-1, 3-2, and/or 3-3 via the network 2. As described above, the terminals 3-1, 3-2, and 3-3 include the display units and can display the selection result received from the information output unit 15...” paragraphs 0049/0050).
Yamamoto is silent with reference to a mechanical component database to store information about a mechanical component, 
information acquisition circuitry to acquire machine specification information indicating a specification of a machine, operation pattern information indicating an operation pattern of the machine, and mechanical component specification information indicating a specification of a mechanical component, 
capacity calculation circuitry to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information, 
mechanical component selection circuitry to select the mechanical component on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database,

wherein if there are a plurality of selection results in the at least one selection results for at least one of the motor, the amplifier, and the mechanical component, the display device displays, in a list format, combinations of the motor, the amplifier, and the mechanical component selected to allow a user to select one of the plurality of selection results.
Komiya teaches to a mechanical component database to store information about a mechanical component (“...The step ST01 of obtaining a characteristics database or a mechanism condition characteristics database is a step of obtaining the characteristics database 21 including characteristics of motor controllers and the mechanism condition characteristics databases 22a and 22b of machine elements of a machine system operated with a motor controller, the machine elements being mechanism conditions. The characteristics database 21 or the mechanism condition characteristics databases 22 are obtained from a DVD-ROM or a CD-ROM. The characteristics database 21 and the mechanism condition characteristics databases 22 may be obtained by downloading from a website or an FTP server...” paragraph 0029), 
The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...” paragraph 00033), 
capacity calculation circuitry (Selection Calculation Unit 10) to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information (“...FIG. 6 is a graph illustrating a motor characteristic in the first embodiment. The characteristics database 21 includes motor characteristics such as that illustrated in FIG. 6. The selection calculation unit 10 estimates the velocity and the torque, which are generated under the conditions that have been input in the steps ST10 and ST20 as illustrated in FIG. 4 and FIGS. 5A to 5F, and selects a motor by referring to a motor characteristic such as that illustrated in FIG. 6. After selecting the motor, the selection calculation unit 10 selects a controller used in combination with the motor..FIGS. 7A to 7D are diagrams illustrating the results of evaluation/selection calculation in the first embodiment. FIGS. 7A, 7B, and 7C illustrate examples of selection candidates for a motor, and FIG. 7D illustrates the result of evaluating machine parts...It is necessary to select a motor in accordance with the conditions of use because the capacity of a motor varies depending on the effective torque, the running torque, the maximum number of revolutions, and the ratio of moment of inertia. When the conditions of use are changed, the remaining capacities of the selection candidates change as illustrated in FIGS. 7A, 7B, and 7C. The remaining capacities are represented by the bar graphs illustrated on the right side of the values...In each of FIGS. 7A and 7B, one of the motors does not have remaining capacity with respect to the ratio of moment of inertia, which indicates that this motor is incompatible. In FIG. 7C, besides the ratio of moment of inertia, the remaining capacities of both motors are insufficient with respect to the maximum number of revolutions. However, in view of the torque-speed curve illustrated in FIG. 6, these motors are compatible if the motors can be used above the rated number of revolutions where the rated torque decreases...The remaining capacities, which are represented by the bar graphs in FIGS. 7A to 7D, may be represented with characters or symbols. Even if a motor does not have a remaining capacity with respect to the ratio of moment of inertia, the motor may be used under another condition. Incompatible items may not be displayed...” paragraphs 0042-0046), 
mechanical component selection circuitry to select the mechanical component on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database (“...FIG. 4 is a diagram illustrating sample inputs to the mechanism condition input unit 13 in the first embodiment. FIG. 4 illustrates a motor model 101, a coupling model 151, a reduction gear model 152, a ball screw model 153, and the monitoring units 15 (15a, 15b, 15c). The mechanism condition input unit 13 simulates a real machine system operated by a motor controller. The machine system is constituted by a motor 1 (FIG. 8A) and machine elements including a coupling, a reduction gear, and a ball screw...The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...In the step ST40, whether a selection that is incompatible with the specifications of the machine elements has been made can be detected. Outputs from the monitoring units 15 are input to the evaluation unit 16, and whether the machine system is operable is evaluated by referring to the mechanism condition characteristics databases 22. If the monitoring unit 15b illustrated in FIG. 4 detects that the input to the ball screw model exceeds the allowable velocity, an alarm is raised. Thus, not only a motor controller can be selected, but also the machine elements can be reselected beforehand so as to form an operable machine system...In FIG. 9, an ordering apparatus 29 is illustrated. Mechanism condition characteristics databases 22 include a mechanism condition characteristics database 22a equipped in the apparatus for selecting a motor controller, a mechanism condition characteristics database 22b that is present in the environment of a supplier A, and a mechanism condition characteristics database 22c that is present in the environment of a supplier B. FIG. 10 is a configuration diagram of the apparatus for selecting a motor controller and an ordering apparatus according to the second embodiment...” paragraphs 0032/0033/0040/0059), and
displaying (using Output Unit) a selection result obtained by the mechanical component selection circuitry (“...The monitoring unit 15a monitors an output from the motor model 101 or an input to the coupling model 151. The monitoring unit 15b monitors an output from the reduction gear model 152 or an input to the ball screw model 153, and the monitoring unit 15c monitors an output from the ball screw model 153. The monitoring unit 15b monitors a physical quantity related to rotational motion, and the monitoring unit 15c monitors a physical quantity related to translational motion. In the step ST30, these monitoring units 15 refer to the input in the step ST20 and a value determined from the configuration obtained in the step ST10...” paragraph 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto with the teaching of Komiya because the teaching of Komiya would improve the system of Yamamoto by providing a technique of setting operational pattern of one or more machine elements.
Matsumura teaches wherein if there are a plurality of selection results (selection result screen 21/figures 7-9) in the at least one selection results for at least one of the motor, the amplifier, and the mechanical component (a servo amplifier, a servomotor, and a cable), the display device displays, in a list format, combinations of the motor, the amplifier, and the mechanical component selected to allow a user to select one of the plurality of selection results (buttons 21c-1 to 21c-3/ buttons 21d-1 to 21d-4/ buttons 21ie-1 and 21ie-2) (“...On the selection result screen 21, model names 21a-1 to 21a-3 of the conventional models input by the user and model names 21b-1 to 21b-3 of the new models that are replacement candidates corresponding to the input conventional models are displayed. In addition, buttons 21c-1 to 21c-3 for comparing and displaying the specifications of the models and buttons 21d-1 to 21d-4 for displaying the operation guideline for the replacement of the conventional model with the new model are displayed...For example, when the conventional-model-name input unit 1 receives an input of the conventional model "amplifier a100" from the user, because two types of the model names of the new-model servo amplifier that is compatible with the model name of the conventional model "amplifier a100", that is, "amplifier a100A" and "amplifier a100B" are identified from the model database 2 (see FIG. 4), the model names 21b-1 and 21b-2 of the new models are displayed as the replacement candidates with respect to the model name 21a-1 of the conventional model. In addition, because "specification comparison a1.doc" is identified as the document describing the difference in the specification between the model name "amplifier a100" of the conventional model and the model names "amplifier a100A" and "amplifier a100B" of the new models from the model the buttons 21d-1 and 21d-2 associated with the document file "specification comparison a1.doc" (an access path thereto and a document name thereof) via the replacement-information display unit 5 (for example, with a hyperlink) are displayed...Alternatively, for example, as shown in FIG. 7, the new-model-name display unit 4 can display a selection result screen 21i showing replacement candidates in the entire system. In the selection result screen 21i shown in FIG. 7, the replacement candidates in the entire system are shown, so that it is possible to display and compare the price in the entire system. Furthermore, buttons 21id-1 and 21id-2 for displaying a replacement guideline and buttons 21ie-1 and 21ie-2 for storing the result of the selection can be displayed for each of the replacement candidates in the entire system. For example, when the buttons 21id-1 and 21id-2 are pressed, documents describing replacement capacities are merged and reestablished as one document file for each combination of replacements of a servo amplifier, a servomotor, and a cable, and the reestablished document file is displayed. When the buttons 21ie-1 and 21ie-2 are pressed, the result of the selection can be stored in the hard disk of the personal computer PC (see FIGS. 3(a) and 3(b))...For example, when the buttons 21c-1 to 21c-3 for comparing and displaying specifications of models are pressed on the selection result screen 21 shown in FIG. 6, the replacement-information display unit 5 displays a specification comparison screen 31 shown in FIG. 8, for example. On the specification comparison screen 31, the specification of the conventional model and the new models that are replacement candidates are compared and displayed. With this configuration, it is possible to compare the specifications of the conventional model and the replacement candidates so that confirmation of the specifications and a comparison of the specifications of the candidates when there are multiple replacement candidates can be performed in a simple manner. Furthermore, because "details" buttons 31s-1 to 31s-k are provided to display details of each specification, when the "details" buttons 31s-1 to 31s-k are pressed, for example, it is configured that a related page of a manual is displayed...For example, when the buttons 21d-1 to 21d-4 for displaying the operation guideline in the replacement of the conventional model with the new model are pressed on the selection result screen 21 shown in FIG. 6, the replacement-information display unit 5 displays a replacement guideline screen 41 shown in FIG. 9, for example. In the replacement guideline screen 41, the notes on the replacement of the conventional model with the new model and the operation guideline in the replacement are displayed. When there is a difference between the size of the conventional model and that of the new model or a difference in the connection method with respect to a peripheral device, it is possible to clearly display such differences by using a drawing or the like. With this configuration, it is possible to grasp the labor and cost in the replacement of the model in a simple manner...” paragraphs 0052-0053/0056/0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto and Komiya with the teaching of Matsumura because the teaching of Matsumura would improve the system of Yamamoto and 

As to claims 9 and 11, see the rejection of claim 1 above, expect for a non-transitory computer-readable recording medium.
Yamamoto teaches a non-transitory computer-readable recording medium (“...The storage unit 11 stores a start-up condition of the selection apparatus 1 and specification data representing performance of each of a plurality of the motor systems. The storage unit 11 includes an area 11A for storing the start-up condition and an area 11B for storing the specification data. The storage unit 11 is constituted of an electrically erasable and recordable nonvolatile memory such as an Electrically Erasable and Programmable Read Only Memory (EEPROM) (registered trademark) or a random access memory capable of reading and writing at high speed such as a dynamic random access memory (DRAM) and a static random access memory (SRAM). In the illustrated example, the storage unit 11 is built in the selection apparatus 1, however, instead of this, the storage unit 11 may be built in an external apparatus (for example, a server) communicably connected via the network 2. The specification data is described in detail below...” paragraph 0028).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. and further in view of U.S. Pub. No. 2016/0231730 A1 to Wakana et al.

As to claim 1, Yamamoto teaches a selection device comprising: a motor database (Storage Unit 11) to store information about a motor (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor The specification data pieces stored in the storage unit 11 include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers...Table 2 indicates specification data pieces (the motor specification data) of a plurality of the motors applicable as the motor 52, however, other parameters may be included in the motor specification data. As indicated in Table 2, the motor specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the motors...” paragraphs 0012/0040/0041); 
an amplifier database (Storage Unit 11) to store information about an amplifier (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up Table 3 indicates specification data pieces (the amplifier specification data) of a plurality of the amplifiers applicable as the amplifier 51, however, other parameters may be included in the amplifier specification data. As indicated in Table 3, the amplifier specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the amplifiers...” paragraphs 0012/0042); 
circuitry motor selection circuitry (Selection Unit 14) to select a motor on a basis of the capacity and the information held in the motor database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); 
amplifier selection circuitry (Selection Unit 14) to select an amplifier on a basis of information on the motor selected by the motor selection circuitry and the information held in the amplifier database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); and 
In step S103, the selection unit 14 collates the machine conditions received by the information reception unit 12 with the specification data pieces stored in the storage unit 11 and executes the selection processing for selecting the motor system conforming to the machine conditions from among the plurality of the motor systems...In step S104 subsequent to step S103, the information output unit 15 transmits information of the selection result by the selection unit 14 to the terminal(s) 3-1, 3-2, and/or 3-3 via the network 2. As described above, the terminals 3-1, 3-2, and 3-3 include the display units and can display the selection result received from the information output unit 15...” paragraphs 0049/0050).
Yamamoto is silent with reference to a mechanical component database to store information about a mechanical component, 
information acquisition circuitry to acquire machine specification information indicating a specification of a machine, operation pattern information indicating an operation pattern of the machine, and mechanical component specification information indicating a specification of a mechanical component, 

mechanical component selection circuitry to select the mechanical component on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database,
displaying a selection result obtained by the mechanical component selection circuitry and 
wherein if there are a plurality of selection results in the at least one selection results for at least one of the motor, the amplifier, and the mechanical component, the display device displays, in a list format, combinations of the motor, the amplifier, and the mechanical component selected to allow a user to select one of the plurality of selection results.
Komiya teaches to a mechanical component database to store information about a mechanical component (“...The step ST01 of obtaining a characteristics database or a mechanism condition characteristics database is a step of obtaining the characteristics database the mechanism condition characteristics databases 22a and 22b of machine elements of a machine system operated with a motor controller, the machine elements being mechanism conditions. The characteristics database 21 or the mechanism condition characteristics databases 22 are obtained from a DVD-ROM or a CD-ROM. The characteristics database 21 and the mechanism condition characteristics databases 22 may be obtained by downloading from a website or an FTP server...” paragraph 0029), 
information acquisition circuitry to acquire machine specification information indicating a specification of a machine, operation pattern information indicating an operation pattern of the machine, and mechanical component specification information indicating a specification of a mechanical component (“...The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...” paragraph 00033), 
capacity calculation circuitry (Selection Calculation Unit 10) to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information (“...FIG. 6 is a graph illustrating a motor characteristic in the first embodiment. The characteristics database 21 includes motor characteristics such as that illustrated in FIG. 6. The selection calculation unit 10 estimates the velocity and the torque, which are generated under the conditions that have been input in the steps ST10 and ST20 as illustrated in FIG. 4 and FIGS. 5A to 5F, and selects a motor by referring to a motor characteristic such as that illustrated in FIG. 6. After selecting the motor, the selection calculation unit 10 selects a controller used in combination with the motor..FIGS. 7A to 7D are diagrams illustrating the results of evaluation/selection calculation in the first embodiment. FIGS. 7A, 7B, and 7C illustrate examples of selection candidates for a motor, and FIG. 7D illustrates the result of evaluating machine parts...It is necessary to select a motor in accordance with the conditions of use because the capacity of a motor varies depending on the effective torque, the running torque, the maximum number of revolutions, and the ratio of moment of inertia. When the conditions of use are changed, the remaining capacities of the selection candidates change as illustrated in FIGS. 7A, 7B, and 7C. The remaining capacities are represented by the bar graphs illustrated on the right side of the values...In each of FIGS. 7A and 7B, one of the motors does not have remaining capacity with respect to the ratio of moment of inertia, which indicates that this motor is incompatible. In FIG. 7C, besides the ratio of moment of inertia, the remaining capacities of both motors are insufficient with respect to the maximum number of revolutions. However, in view of the torque-speed curve illustrated in FIG. 6, these motors are compatible if the motors can be used above the rated number of revolutions where the rated torque decreases...The remaining capacities, which are represented by the bar graphs in FIGS. 7A to 7D, may be represented with characters or symbols. Even if a motor does not have a remaining capacity with respect to the ratio of moment of inertia, the motor may be used under another condition. Incompatible items may not be displayed...” paragraphs 0042-0046), 
mechanical component selection circuitry to select the mechanical component on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database (“...FIG. 4 is a diagram illustrating sample inputs to the mechanism condition input unit 13 in the first embodiment. FIG. 4 illustrates a motor model 101, a coupling model 151, a reduction gear model 152, a ball screw model 153, and the monitoring units 15 (15a, 15b, 15c). The machine elements including a coupling, a reduction gear, and a ball screw...The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...In the step ST40, whether a selection that is incompatible with the specifications of the machine elements has been made can be detected. Outputs from the monitoring units 15 are input to the evaluation unit 16, and whether the machine system is operable is evaluated by referring to the mechanism condition characteristics databases 22. If the monitoring unit 15b illustrated in FIG. 4 detects that the input to the ball screw model exceeds the allowable velocity, an alarm is raised. Thus, not only a motor controller can be selected, but also the machine elements can be reselected beforehand so as to form an operable machine system...In FIG. 9, an ordering apparatus 29 is illustrated. Mechanism condition characteristics databases 22 include a mechanism condition characteristics database 22a equipped in the apparatus for selecting a motor controller, a mechanism condition characteristics database 22b that is present in the environment of a supplier A, and a mechanism condition characteristics database 22c that is present in the environment of a supplier B. FIG. 10 is a configuration diagram of the apparatus for selecting a motor controller and an ordering apparatus according to the second embodiment...” paragraphs 0032/0033/0040/0059), and
displaying (using Output Unit) a selection result obtained by the mechanical component selection circuitry (“...The monitoring unit 15a monitors an output from the motor model 101 or an input to the coupling model 151. The monitoring unit 15b monitors an output from the reduction gear model 152 or an input to the ball screw model 153, and the monitoring unit 15c monitors an output from the ball screw model 153. The monitoring unit 15b monitors a physical quantity related to rotational motion, and the monitoring unit 15c monitors a physical quantity related to translational motion. In the step ST30, these monitoring units 15 refer to the input in the step ST20 and a value determined from the configuration obtained in the step ST10...” paragraph 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto with the teaching of Komiya because the teaching of Komiya 
Wakana teaches wherein if there are a plurality of selection results in the at least one selection results for at least one of the motor, the amplifier, and the mechanical component, the display device displays, in a list format, combinations of the motor, the amplifier, and the mechanical component (A multiaxial control system is conventionally used, that executes a positioning control by synchronizing a plurality of axes according to a control command from a motion controller, where each of the axes is a combination of one servo amplifier with one servo motor: NOTE: servo amplifier is combined/merged with servo motor (servo amplifiers 13a, 13b, 13c, and 13d, servo motors 14a, 14b, 14c, and 14d/mechanical elements 15a, 15b, and 15c)) selected to allow a user to select one of the plurality of selection results (“...To have a setting and adjusting function of setting and adjusting a control parameter that is set to one servo amplifier for a multiaxial control system that includes a plurality of axes, each of which is a combination of the servo amplifier with one servo motor, and that synchronizes and controls the axes according to a command from a motion controller, to group some of the axes, which constitute mechanical axes in which the axes are FIG. 5 is a diagram illustrating grouping setting results of axes corresponding to mechanical elements on a system-configuration setting screen of the setting and adjusting function supporting device 16 according to the present embodiment. On the system-configuration setting screen, an axis system configuration is displayed in a list form, and details on the axis system configuration can be set by an input process through the input unit 35. On the system-configuration setting screen, the "servo amplifier model name" and the "mechanical axis name" are set to each of the grouped axes corresponding to the "axis No." by an input process through the input unit 35. Further, the "servo amplifier model name" and the "mechanical axis name" are set also to each of the ungrouped axes corresponding to the "axis No." by an input process through the input unit 35...Next, the user inputs system-configuration setting instruction information by using the input unit 35. Therefore, in the setting and adjusting function supporting device 16, the system-configuration setting screen illustrated in FIG. 5 is displayed to perform an axis system-configuration setting process (Step S20). On the system-configuration setting screen, the "servo amplifier model name" and the "mechanical axis name" are respectively set to the axis 1 and the axis 2 that are grouped as the group 1, corresponding to the "axis No.". Further, the "servo amplifier model name" and the "mechanical axis name" are respectively set to each of the ungrouped axes corresponding to the "axis No.". The user inputs these pieces of system configuration information by using the input unit 35, and therefore the system configuration information is input to the setting unit 32...” Abstract/paragraphs 0041/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto and Komiya with the teaching of Wakana because the teaching of Wakana would improve the system of Yamamoto and Komiya by providing a technique of displaying information in a list form to allow for user selection.

As to claims 9 and 11, see the rejection of claim 1 above, expect for a non-transitory computer-readable recording medium.
The storage unit 11 stores a start-up condition of the selection apparatus 1 and specification data representing performance of each of a plurality of the motor systems. The storage unit 11 includes an area 11A for storing the start-up condition and an area 11B for storing the specification data. The storage unit 11 is constituted of an electrically erasable and recordable nonvolatile memory such as an Electrically Erasable and Programmable Read Only Memory (EEPROM) (registered trademark) or a random access memory capable of reading and writing at high speed such as a dynamic random access memory (DRAM) and a static random access memory (SRAM). In the illustrated example, the storage unit 11 is built in the selection apparatus 1, however, instead of this, the storage unit 11 may be built in an external apparatus (for example, a server) communicably connected via the network 2. The specification data is described in detail below...” paragraph 0028).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. and further in view of U.S. Pub. No. 2017/0139391 A1 to Yamamoto et al. (hereinafter referred to Yamamoto’391).

As to claim 1, Yamamoto teaches a selection device comprising: 
a motor database (Storage Unit 11) to store information about a motor (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...The specification data pieces stored in the storage unit 11 include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers...Table 2 indicates specification data pieces (the motor specification data) of a plurality of the motors applicable as the motor 52, however, other parameters may be included in the motor specification data. As indicated in Table 2, the motor specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the motors...” paragraphs 0012/0040/0041); 
an amplifier database (Storage Unit 11) to store information about an amplifier (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving Table 3 indicates specification data pieces (the amplifier specification data) of a plurality of the amplifiers applicable as the amplifier 51, however, other parameters may be included in the amplifier specification data. As indicated in Table 3, the amplifier specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the amplifiers...” paragraphs 0012/0042); 
circuitry motor selection circuitry (Selection Unit 14) to select a motor on a basis of the capacity and the information held in the motor database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); 
amplifier selection circuitry (Selection Unit 14) to select an amplifier on a basis of information on the motor selected by the motor selection circuitry and the information held in the amplifier database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); and 
a display to display a selection result obtained by the motor selection circuitry, a selection result obtained by the amplifier selection circuitry (“...In step S103, the selection unit 14 collates the machine conditions received by the information reception unit 12 with the specification data pieces stored in the storage unit 11 and executes the selection processing for selecting the motor system conforming to the machine conditions from among the plurality of the motor systems...In step S104 subsequent to step S103, the information output unit 15 transmits information of the selection result by the selection unit 14 to the terminal(s) 3-1, 3-2, and/or 3-3 via the network 2. As described above, the terminals 3-1, 3-2, and 3-3 include the display units and can display the selection result received from the information output unit 15...” paragraphs 0049/0050).
Yamamoto is silent with reference to a mechanical component database to store information about a mechanical component, 
information acquisition circuitry to acquire machine specification information indicating a specification of a machine, operation pattern information indicating an operation pattern of the machine, and mechanical component specification information indicating a specification of a mechanical component, 
capacity calculation circuitry to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information, 

displaying a selection result obtained by the mechanical component selection circuitry.  
Komiya teaches to a mechanical component database to store information about a mechanical component (“...The step ST01 of obtaining a characteristics database or a mechanism condition characteristics database is a step of obtaining the characteristics database 21 including characteristics of motor controllers and the mechanism condition characteristics databases 22a and 22b of machine elements of a machine system operated with a motor controller, the machine elements being mechanism conditions. The characteristics database 21 or the mechanism condition characteristics databases 22 are obtained from a DVD-ROM or a CD-ROM. The characteristics database 21 and the mechanism condition characteristics databases 22 may be obtained by downloading from a website or an FTP server...” paragraph 0029), 
The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...” paragraph 00033), 
capacity calculation circuitry (Selection Calculation Unit 10) to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information (“...FIG. 6 is a graph illustrating a motor characteristic in the first embodiment. The characteristics database 21 includes motor characteristics such as that illustrated in FIG. 6. The selection calculation unit 10 estimates the velocity and the torque, which are generated under the conditions that have been input in the steps ST10 and ST20 as illustrated in FIG. 4 and FIGS. 5A to 5F, and selects a motor by referring to a motor characteristic such as that illustrated in FIG. 6. After selecting the motor, the selection calculation unit 10 selects a controller used in combination with the motor...FIGS. 7A to 7D are diagrams illustrating the results of evaluation/selection calculation in the first embodiment. FIGS. 7A, 7B, and 7C illustrate examples of selection candidates for a motor, and FIG. 7D illustrates the result of evaluating machine parts...It is necessary to select a motor in accordance with the conditions of use because the capacity of a motor varies depending on the effective torque, the running torque, the maximum number of revolutions, and the ratio of moment of inertia. When the conditions of use are changed, the remaining capacities of the selection candidates change as illustrated in FIGS. 7A, 7B, and 7C. The remaining capacities are represented by the bar graphs illustrated on the right side of the values...In each of FIGS. 7A and 7B, one of the motors does not have remaining capacity with respect to the ratio of moment of inertia, which indicates that this motor is incompatible. In FIG. 7C, besides the ratio of moment of inertia, the remaining capacities of both motors are insufficient with respect to the maximum number of revolutions. However, in view of the torque-speed curve illustrated in FIG. 6, these motors are compatible if the motors can be used above the rated number of revolutions where the rated torque decreases...The remaining capacities, which are represented by the bar graphs in FIGS. 7A to 7D, may be represented with characters or symbols. Even if a motor does not have a remaining capacity with respect to the ratio of moment of inertia, the motor may be used under another condition. Incompatible items may not be displayed...” paragraphs 0042-0046), 
mechanical component selection circuitry to select the mechanical component on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database (“...FIG. 4 is a diagram illustrating sample inputs to the mechanism condition input unit 13 in the first embodiment. FIG. 4 illustrates a motor model 101, a coupling model 151, a reduction gear model 152, a ball screw model 153, and the monitoring units 15 (15a, 15b, 15c). The mechanism condition input unit 13 simulates a real machine system operated by a motor controller. The machine system is constituted by a motor 1 (FIG. 8A) and machine elements including a coupling, a reduction gear, and a ball screw...The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...In the step ST40, whether a selection that is incompatible with the specifications of the machine elements has been made can be detected. Outputs from the monitoring units 15 are input to the evaluation unit 16, and whether the machine system is operable is evaluated by referring to the mechanism condition characteristics databases 22. If the monitoring unit 15b illustrated in FIG. 4 detects that the input to the ball screw model exceeds the allowable velocity, an alarm is raised. Thus, not only a motor controller can be selected, but also the machine elements can be reselected beforehand so as to form an operable machine system...In FIG. 9, an ordering apparatus 29 is illustrated. Mechanism condition characteristics databases 22 include a mechanism condition characteristics database 22a equipped in the apparatus for selecting a motor controller, a mechanism condition characteristics database 22b that is present in the environment of a supplier A, and a mechanism condition characteristics database 22c that is present in the environment of a supplier B. FIG. 10 is a configuration diagram of the apparatus for selecting a motor controller and an ordering apparatus according to the second embodiment...” paragraphs 0032/0033/0040/0059), and
displaying (using Output Unit) a selection result obtained by the mechanical component selection circuitry (“...The monitoring unit 15a monitors an output from the motor model 101 or an input to the coupling model 151. The monitoring unit 15b monitors an output from the reduction gear model 152 or an input to the ball screw model 153, and the monitoring unit 15c monitors an output from the ball screw model 153. The monitoring unit 15b monitors a physical quantity related to rotational motion, and the monitoring unit 15c monitors a physical quantity related to translational motion. In the step ST30, these monitoring units 15 refer to the input in the step ST20 and a value determined from the configuration obtained in the step ST10...” paragraph 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto with the teaching of Komiya because the teaching of Komiya would improve the system of Yamamoto by providing a technique of setting operational pattern of one or more machine elements
Yamamoto’391 teaches if there are a plurality of selection results (displays a list) in the at least one selection results for at least one of the motor, the amplifier, and the mechanical component, the display device displays, in a list format, combinations of the motor, the amplifier, and the mechanical component/V-belt transmits power (electric motors, amplifiers, controller/power parameter/"Power Monitoring Function" ) selected to allow a user to select one of the plurality of selection results The terminal 12, 14 or 16 receives the controller parameters and the selection result of the electric motor system, which have been sent in accordance with the sequence illustrated in FIG. 2. Then, the display of the terminal 12, 14, or 16 displays a list of electric motor systems (electric motors and amplifiers) selected at step S2...Together with this, the display displays the information of respective operation parameters (e.g., the rated power, the rated torque, the rated output current, the allowable regenerative power, the acceleration/deceleration time constant, and various functions) of the selected electric motor system, which are included in the controller parameters. Then, the CPU 52 ends the flow shown in FIG. 2....The user can confirm a list of electric motor systems which meet the required machine conditions, together with the operation parameters of these electric motor systems. When starting up a machine such as a machine tool with using an electric motor system, the user operates the keyboard of the terminal 12, 14 or 16 so as to select an electric motor system suitable for a specific application from the electric motor systems selected by the selection device 50 as described above... The user applies the electric motor system (electric motor and amplifiers) selected by himself or herself to the electric motor system 102 (electric motor 104 and amplifier 106) illustrated as FIG. 1, and connects it to the controller 100. At this time, in the controller 100, setting of each operation parameter of the connected electric motor system 102 has been already completed...In this case, the user operates, e.g., a keyboard for the terminal 12, 14, or 16 to edit the enable/disable of the function (power monitoring function) of the controller parameter displayed on the display of the terminal 12, 14, or 16...The terminal 12, 14, or 16 edits controller parameters received from the CPU 52, in response to input from the user, and sends the edited controller parameters to the controller 100... In inputting machine conditions for selecting an electric motor system, the user may input information regarding various operation parameters (e.g., the rated power, the rated torque, the rated output current, the allowable regenerative power, the acceleration/deceleration time constant, and various functions), in addition to information regarding the machine conditions of the electric motor system...When, for example, the user selects the "Power Monitoring Function" upon information input to the terminal 12, 14, or 16, the CPU 52 refers to controller parameters, as represented as Table 4 mentioned above, to exclude any electric motor system having no "Power Monitoring Function" as a candidate to be selected at step S2...” paragraphs 0063-0065/0069/0079/0080/0082/0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto and Komiya with the teaching of Yamamoto’391 because the teaching of Yamamoto’391 would improve the system of Yamamoto and Maeda by providing a technique of displaying information in a list form to allow for user selection.

As to claims 9 and 11, see the rejection of claim 1 above, expect for a non-transitory computer-readable recording medium.
Yamamoto teaches a non-transitory computer-readable recording medium (“...The storage unit 11 stores a start-up condition of the selection apparatus 1 and specification data representing performance of each of a plurality of the motor systems. The storage unit 11 includes an area 11A for storing the start-up condition and an area 11B for storing the specification data. The storage unit 11 is constituted of an electrically erasable and recordable nonvolatile memory such as an Electrically Erasable and Programmable Read Only Memory (EEPROM) (registered trademark) or a random access memory capable of reading and writing at high speed such as a dynamic random access memory (DRAM) and a static random access memory (SRAM). In the illustrated example, the storage unit 11 is built in the selection apparatus 1, however, instead of this, the storage unit 11 may be built in an external apparatus (for example, a server) communicably connected via the network 2. The specification data is described in detail below...” paragraph 0028).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. and further in view of U.S. Pub. No. 2017/0139391 A1 to Yamamoto et al. (hereinafter referred to Yamamoto’391) as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0300036 A1 to Maeda et al.

As to claim 6, Yamamoto as modified by Komiya and Yamamoto’391 teaches the selection device according to claim 1, however it is silent with reference to wherein the information about the mechanical component held in the mechanical component database includes information on a mechanical component manufacturer, and the mechanical component 
Maeda teaches wherein the information about the mechanical component (Numerical Controller 14) held in the mechanical component database (Machine Configuration File 46) includes information on a mechanical component manufacturer (Model), and the mechanical component selection circuitry (Model Selecting Unit 86) selects a mechanical component corresponding to a manufacturer specified by a user on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database (“...The model selecting unit 86 allows the operator to select a numerical controller 14 in which the machine configuration file 46 is actually used, or stated otherwise, in which the parameters 56 are set. For example, the model selecting unit 86 causes the display unit to display a selection screen, which allows the operator to select a model via the operating unit. Moreover, the model selecting unit 86 may also be configured to automatically select the model of the numerical controller 14 from model information included within the machine configuration file 46...When a model of the numerical controller 14 is selected, corresponding to that model, the parameter generating unit 42 generates the parameters 56 from the machine configuration file 46. The parameter generating unit 42 includes conversion tables 42a for each of the models in a data area of the memory for use by the parameter generating unit 42, and reads out one of such conversion tables 42a based on the selected model. In addition, with reference to the read out conversion table 42a, the parameter generating unit 42 generates the parameters 56 from the machine configuration file 46...” paragraphs 0098/0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto, Komiya and Yamamoto’391 with the teaching of Maeda because the teaching of Maeda would improve the system of Yamamoto, Komiya and Yamamoto’391 by providing a technique for allowing an operator to select a numerical controller based on a model. 


Maeda teaches wherein a process of adding the mechanical component specification information to the mechanical component database, a process of deleting the mechanical component specification information from the mechanical component database, and a process of editing the mechanical component specification information held in the mechanical component database are performed for each mechanical component manufacturer (“...In this instance, the file construction unit may include a file editing unit configured to edit or check the machine configuration file that was acquired or generated...In this manner, by providing the file editing unit, the file construction unit can easily allow the contents of the acquired or generated machine configuration file to be changed or corrected by the operator...Further, the parameter setting device may further include a model selecting unit configured to select a different model of the numerical controller, and the parameter generating unit may include a conversion table for each model selected by the model selecting unit, and may generate the parameters from the machine configuration file on the basis of the conversion table of the selected model... Further, the file editing unit 64, which is provided on a downstream side from the provisional file generating unit 62, is a functional unit that enables the operator to edit the generated provisional machine configuration file, and includes an editing operation unit 80 and a file checking unit 82. The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not. The file editing unit 64 need not necessarily be provided. For example, editing of the machine configuration file 46 may be carried out on the side of the numerical controller 14...By editing the provisional machine configuration file by the above-described file editing unit 64, or alternatively, by using the provisional machine configuration file without modification, in the case that editing is not necessary, the file construction unit 40 generates the machine configuration file 46 shown in FIG. 3A...The machine configuration file reading unit 90 reads in the machine configuration file 46 provided by the external memory or the network connection, and stores the machine configuration file 46 as a provisional machine configuration file in a data area of the memory for use by the machine configuration file reading unit 90. The file editing unit 92, similar to the file editing unit 64 of the parameter setting device 10, includes an editing operation unit 80 and a file checking unit 82, and edits and checks the provisional machine configuration file on the side of the numerical controller 14. The file updating unit 94 updates the stored machine configuration file 46 with the machine configuration file 46 that was edited by the file editing unit 92. It should be noted that the numerical controller 14 need not necessarily be equipped with the file editing unit 92 and the file updating unit 94...” paragraphs 0027-0029/0092/0093/0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto, Komiya and Yamamoto’391 with the teaching of Maeda because the teaching of Maeda would improve the system of Yamamoto, Komiya and Yamamoto’391 by providing allowing an operator to edit a configuration file. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiya et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2017/0139391 A1 to Yamamoto et al. (hereinafter referred to Yamamoto’391) and further in view of U.S. Pub. No. 2017/0300036 A1 to Maeda et al. as applied to claim 6 above, and further in view of U.S. Pub. No. 2003/0033376 A1 to Brownhill et al.

As to claim 8, Yamamoto as modified by Komiya, Yamamoto’391 and Maeda teaches the selection device according to claim 6, wherein the mechanical component database includes a plurality of databases 
Brownhill teaches wherein the mechanical component database includes a plurality of databases connected via a network (ACM-Manufacturer Network Server 110), and the plurality of databases store the mechanical component specification information of different manufacturers (“...The system memory 120 generally comprises one or more storage devices (not shown) including, but not limited to, a hard drive, RAM, ROM, and a tape drive, or any combination thereof. Preferably, the system memory 120 stores ACM CPU 118's operating system software, the ACM's automation control program(s) and data, and a configuration file (not shown). Alternatively, the configuration file may be stored in a memory (not shown) of the service-portal ACM 102. The configuration file refers to a file describing the location, type, mapping, and option selections for all modules in the service-portal ACM 104. Preferably, the configuration file is downloaded from the ACM-manufacturer network server 110 to the service-portal ACM 104 via the gateway 106 and the connection 112. Alternatively, the configuration file may be stored in the system memory 120 via a direct serial connection to the ACM from a general purpose computer (not shown but well-known in the art) or stored at the time the conventional ACM 116 is manufactured....In a preferred embodiment, the service-portal data stored in the service-portal database 124 is customer-specific data frequently requested by the user 114 and most relevant to the ACM and its configuration file. Since the network server 126 can independently communicate with the ACM-manufacturer network server 110 as mentioned above, customer-specific service portal data may be transmitted from the ACM-manufacturer network server 110 to the service portal 102, based on the information contained in the configuration file. Alternatively, the user 114 may initiate such transmission through the user interface of the general-purpose computer 108. In any case, the service-portal database 124 contains links to such data normally available from the ACM-manufacturer network server 110. Since the server-portal database 124 contains the requested data itself and/or a link to such data, the user 114 may efficiently retrieve any server-portal data...” paragraph 0017/0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto, Komiya, Yamamoto’391 and Maeda with the teaching of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiya et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2017/0139391 A1 to Yamamoto et al. (hereinafter referred to Yamamoto’391) and further in view of U.S. Pub. No. 2017/0300036 A1 to Maeda et al. as applied to claim 6 above, and further in view of U.S. Pub. No. 2011/0120838 A1 to Kuhn et al.

As to claim 13, Yamamoto as modified by Komiya, Yamamoto’391 and Maeda teaches the selection device according to claim 6, however it is silent with reference wherein the mechanical component is configured to transmit mechanical power from the motor to the machine.
Kuhn teaches wherein the mechanical component is configured to transmit mechanical power from the motor to the machine (“...Demounting/Mounting of the drive device upon replacement of the conveyor belt is not necessary due to the drive device being arranged . For example, the drive device comprises a gear or a V-belt pulley for engagement with a toothed belt or V-belt arranged on the conveyor belt, and preferably a motor for mechanically driving the gear or the V-belt pulley to drive the conveyor belt via the engagement with the toothed belt or V-belt...The tabs that are separated from each other by recesses offer the advantage of a preferred power transmission from the toothed belt or V-belt to the conveyor belt with, at the same time, a lateral or angular shiftability of the toothed belt or V-belt with respect to the conveyor belt, which is possible in predetermined limits. Thereby, construction errors or tolerances can be compensated for, so that a smooth operation of the belt conveyor is made possible even in the case of relative high tolerances. In addition, the production costs can be minimized due to relatively high tolerances in the production and maintenance of the belt conveyor. The output of the manufactured components can be increased 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto, Komiya, Yamamoto’391 and Maeda with the teaching of Kuhn because the teaching of Kuhn would improve the system of Yamamoto, Komiya, Yamamoto’391 and Maeda by providing a technique of minimizing production costs due to relatively high tolerances in the production and maintenance of the belt conveyor (paragraph 0022).

Allowable Subject Matter
Claims 3-5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE:
     The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, (the applied prior arts), taken alone or in combination do not specifically disclose or suggest the claimed recitations (claims 3-5, 10 and 12), when taken in the context of claims as a whole.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194